Citation Nr: 1031465	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  03-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability.

2. Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis B.

3. Entitlement to a compensable initial evaluation for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from October 1998 to July 2002.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The August 2002 rating decision denied 
entitlement to service connection for a psychiatric disability, 
granted service connection for hepatitis B and assigned a 10 
percent initial rating effective from August 1, 2002, and granted 
service connection for gastritis and assigned a noncompensable 
initial rating, effective from August 1, 2002.  The claims were 
previously before the Board in May 2007, at which time they were 
remanded for further development.

During the pendency of this appeal, the Veteran's claims file was 
transferred to the jurisdiction of the Detroit, Michigan RO, 
which has certified the case for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that in its May 2007 Remand, the Board 
directed that, per her March 17, 2005 request to reschedule a 
Board videoconference hearing, the Veteran should be rescheduled 
for such hearing before a Veterans Law Judge of the Board of 
Veterans' Appeals at the local RO.  However, the record does not 
show that the Veteran was ever contacted by the RO in this 
regard.  The record also does not show that the Veteran's request 
for a hearing has been withdrawn.  Therefore, the Board finds 
that the claims must be remanded to reschedule such Board 
hearing, if warranted.

The record also reflects that the May 2007 Board Remand directed 
that the Veteran be afforded VA examinations to determine the 
current nature and extent of her service-connected gastritis and 
hepatitis B.  The record reflects that the Veteran underwent a VA 
digestive conditions VA examination in February 2009 in response 
to the Board's directives.  However, in reviewing the February 
2009 VA examination report, the Board finds that the information 
contained therein is not fully responsive to the criteria used to 
rate the Veteran's gastritis and hepatitis B.  Therefore, the 
Board finds that a new VA examination is warranted to determine 
the nature and severity of the Veteran's service-connected 
gastritis and hepatitis B.

Therefore, given the foregoing, the Board finds that full 
compliance with the May 2007 Remand has not been accomplished.  A 
remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing to 
insure compliance.  As such, the Board finds that this case is 
not ready for appellate review and must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and dates 
of treatment of all medical providers from 
whom she has received treatment for a 
psychiatric disability, a gastrointestinal 
disability, and hepatitis B, since her 
discharge from service.  After securing the 
necessary authorizations for release of 
this information, the AOJ should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already of 
record.

2.  The Veteran should be afforded a VA 
examination(s) by the appropriate 
specialist(s) to determine the current 
nature and extent of her service-connected 
hepatitis B and gastritis.

The examiner should specifically indicate 
whether the service-connected gastritis is 
manifested by ulcers, hemorrhages, lesions, 
etc.  The examiner should also indicate 
whether the Veteran's gastritis is 
manifested by pain (and the level of pain), 
vomiting, anemia, hematemesis, melena, 
anemia, weight loss (severity of weight 
loss), incapacitating episodes (including 
the duration of such incapacitating 
episodes in the last 12 months).  The 
examiner should also indicate the overall 
severity of the Veteran's symptomatology 
(i.e.--mild, moderate, moderately severe, 
severe).

The examiner should also indicate whether 
the Veteran's service-connected hepatitis B 
is manifested by fatigue, malaise, 
anorexia, weight loss, hepatomegaly, 
nausea, vomiting, arthralgia, and/or right 
upper quadrant pain. The examiner should 
also report whether the Veteran has had 
incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) and if so, the total 
duration of such incapacitating episodes in 
the last 12 months. 

The examiner should specifically indicate 
which symptomatology is attributable to the 
Veteran's hepatitis B and which 
symptomatology is attributable to the 
Veteran's gastritis.  If it cannot be 
determined which symptomatology is 
attributable to which disability, the 
examiner should so indicate in the record.

All necessary tests should be performed. 
The claims folder should be made available 
to the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted, 
the Veteran and her representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.

4.  If any benefit sought has not been 
granted in full, schedule the appellant for 
a videoconference hearing before a Veterans 
Law Judge of the Board of Veterans' Appeals 
at the local RO, unless otherwise 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


